 

                                          
                                          
                                                                Exhibit (10)n

 

KIMBERLY-CLARK CORPORATION

2001 EQUITY PARTICIPATION PLAN

____ AWARD AGREEMENT

 

This Award, granted this ____ day of _____, ____, by Kimberly-Clark Corporation,
a Delaware corporation (the "Corporation"), to ________ (the "Employee") subject
to the terms and conditions of the 2001 Equity Participation Plan (the “Plan”),
and the applicable Attachment to this Award Agreement.

 

NOW, THEREFORE, it is agreed as follows:

 

1.

Number of Performance Restricted Stock Units Granted. The Corporation hereby
grants to the Employee Performance Restricted Stock Units (“PRSUs”) at a target
level of __________ (the “Target Level”), subject to Attachments A-1 and A-2 and
the Corporation's attainment of the Performance Goals established by the
Committee. The actual number of PRSUs earned by the Employee at the end of the
Restricted Period may range from 0 to ___% of the Target Level. During the
Restricted Period, the Employee may not sell, assign, transfer, or otherwise
dispose of, or mortgage, pledge or otherwise encumber the Award.

 

2.

Number of Time-Vested Restricted Share Units Granted. The Corporation hereby
grants to the Employee the right to receive _________ Restricted Share Units of
the $1.25 par value common stock of the Corporation, subject to the terms and
conditions of Attachment B. During the Restricted Period, the Employee may not
sell, assign, transfer, or otherwise dispose of, or mortgage, pledge or
otherwise encumber the Restricted Share Units. The Restricted Share Units shall
be subject to forfeiture until the Employee becomes vested in such Awards
according to the following schedule:

 

33% of the Restricted Share Units shall vest on ______________

33% of the Restricted Share Units shall vest on ______________

34% of the Restricted Share Units shall vest on ______________

 

3.

Number of Shares Optioned; Option Price. The Corporation grants to the Employee
the right and option to purchase in his own name, subject to the terms and
conditions of Attachment C, all or any part of an aggregate of _____________
shares of the $1.25 par value common stock of the Corporation at a purchase
price of $_____ per share. This option shall not be an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code"). This option shall be subject to forfeiture until the
Employee becomes vested in such Awards according to the following schedule:

 

30% of the Nonqualified Stock Options shall vest on ______________

30% of the Nonqualified Stock Options shall vest on ______________

40% of the Nonqualified Stock Options shall vest on ______________

 

 


--------------------------------------------------------------------------------



 

4.

Defined Terms. Terms which are capitalized are defined herein or in the Plan and
have the same meaning set forth herein or in the Plan, unless the context
indicates otherwise.

 

5.

Noncompete. Employee has until the end of the one hundred twenty (120) day
period beginning from the date of grant of this option to sign and return both
this Award Agreement and the attached Noncompete Agreement. If Employee does not
sign and return both this Award Agreement and the attached Noncompete Agreement
on or before the end of such one hundred twenty (120) day period then this
Agreement shall not be binding on and shall be voidable by the Corporation, in
which case it shall have no further force or effect.

 

 

IN WITNESS WHEREOF, the Corporation has caused this Award to be executed in its
behalf by its Chairman of the Board of Directors and Chief Executive Officer,
and to be sealed with its corporate seal and attested by its Secretary or
Assistant Secretary, as of the day and year first above written, which is the
date of this Award.

 

 

 

KIMBERLY-CLARK CORPORATION

 

 

 

By:                                                       

 

Title: Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

I acknowledge receipt of a copy of the Plan and the Attachments to this
Agreement, a copy of which was annexed hereto, and represent that I am familiar
with the terms and provisions thereof. I hereby accept this Award subject to all
the terms and provisions of the Plan and this Agreement including its
Attachments. I hereby agree to accept as binding, conclusive, and final all
decisions and interpretations of the Board of Directors and the Committee, upon
any questions arising under the Plan. I acknowledge that I have no future rights
to Award grants under this or any plans offered by the employer, including but
not limited to, upon termination of the Plan or upon severance of my employment.
As a condition of this Award, I authorize the Corporation to withhold and pay
over to governmental taxing authorities in accordance with applicable federal,
state or local laws any taxes required to be withheld as a result of this Award.

 

 

 

__________________________________

 

EMPLOYEE

 

 

 

 


--------------------------------------------------------------------------------



 

 

                                          
                                          
                                                                Attachment A-1

 

KIMBERLY-CLARK CORPORATION

PERFORMANCE RESTRICTED STOCK UNIT

____ AWARD AGREEMENT

 

This Award, granted this ____ day of _____, ____, by Kimberly-Clark Corporation,
a Delaware corporation (hereinafter called the "Corporation"), subject to the
terms and conditions of the 2001 Equity Participation Plan (the “Plan”) and the
Award Agreement.

W I T N E S S E T H:

 

WHEREAS, the Corporation has adopted the 2001 Equity Participation Plan (the
"Plan") to encourage those employees who materially contribute, by managerial,
scientific or other innovative means, to the success of the Corporation or of an
Affiliate, to acquire an ownership interest in the Corporation, thereby
increasing their motivation for and interest in the Corporation's or the
Affiliate's long-term success;

 

NOW, THEREFORE, it is agreed as follows:

 

1.

Number of Share Units Granted. The Corporation hereby grants to the Employee
Performance Restricted Stock Units (“PRSUs”) at a target level set forth in the
Award Agreement (the “Target Level”), subject to the terms, conditions and
restrictions set forth herein and in the Plan, and the Corporation's attainment
of the Performance Goals established by the Committee. The actual number of
PRSUs earned by the Employee at the end of the Restricted Period may range from
0 to ___% of the Target Level.

 

 

2.

Transferability Restrictions.

 

 

(a)

Restricted Period. During the Restricted Period, the Employee may not sell,
assign, transfer, or otherwise dispose of, or mortgage, pledge or otherwise
encumber the Award. Except as provided under paragraph 2, the Award shall be
subject to forfeiture until the end of the Restricted Period on ________, ____.
Employee becomes 100% vested in the number of PRSUs earned based on attainment
of the Performance Goal at the end of the Restricted Period as approved and
authorized by the Committee.

 

The Restricted Period shall begin on the date of the granting of this Award, and
shall end ________, ____. Holders of Awards shall have none of the rights of a
shareholder with respect to such shares including, but not limited to, any right
to receive dividends in cash or other property or other distribution or rights
in respect of such shares except as otherwise provided in this Agreement, nor to
vote such shares as the record owner thereof.

 

 


--------------------------------------------------------------------------------



 

 

During the Restricted Period, the Employee will be paid in cash within 60 days
an amount equal to any dividends and other distributions which would have been
paid on shares of Common Stock, based on the Target Level of PRSUs granted under
this Award. The amount equal to any dividends and other distributions on the
Award shall be paid to the Employee if, as and when dividends are declared and
paid by the Corporation with respect to its outstanding shares of Common Stock.
In the case of dividends paid in property other than cash, the amount of the
dividend shall be deemed to be the fair market value of the property at the time
of the payment of the dividend, as determined in good faith by the Corporation.
The Corporation shall not be required to segregate any cash or other property of
the Corporation. Any amounts which become payable to an Employee shall be paid
from the general assets of the Corporation.

 

 

(b)

Termination of Employment. Employee shall forfeit any unvested Award upon
termination of employment unless such termination (i) is due to a Qualified
Termination of Employment, or (ii) if more than six months after the date of
grant, due to death, Retirement, Total and Permanent Disability, or the shutdown
or divestiture of a business unit. An authorized leave of absence shall not be
deemed to be a termination of employment. A termination of employment with the
Corporation or an Affiliate to accept immediate reemployment with the
Corporation or an Affiliate likewise shall not be deemed to be a termination of
employment.

 

 

(c)

Death, Retirement, or Total and Permanent Disability. In the event that more
than six months after the date of grant the Employee’s termination of employment
is due to death or Total and Permanent Disability, it shall result in pro rata
vesting, as determined by the Committee, and the number of shares that are
considered to vest shall be determined at the end of the Restricted Period,
prorated for the number of full months of employment during the Restricted
Period prior to the Participant’s termination of employment, and shall be paid
within 90 days following the end of the Restricted Period. In the event that
more than six months after the date of grant the Employee’s termination of
employment is due to Retirement it shall result in 100% vesting in the number of
Restricted Share Units earned based on attainment of the Performance Goal at the
end of the Restricted Period as approved and authorized by the Committee, and
such Award shall be paid within 90 days following the end of the Restricted
Period.

 

 

(d)

Shutdown or Divestiture. In the event that more than six months after the date
of grant the Employee’s termination of employment is due to the shutdown or
divestiture of the Corporation’s or its Affiliate’s business it shall result in
pro rata vesting, as determined by the Committee, and the number of shares that
are considered to vest shall be determined at the end of the Restricted Period,
prorated for the number of full years of employment during the Restricted Period
prior to the Participant’s termination of employment, and shall be paid within
90 days following the end of the Restricted Period.

 

 


--------------------------------------------------------------------------------



 

 

(e)

Qualified Termination of Employment. In the event of a Qualified Termination of
Employment all restrictions will lapse and the shares will become fully vested
and the number of shares that shall be considered to vest shall be the greater
of the Target Level or the number of shares which would have vested based on the
attainment of the Performance Goal as of the end of the prior calendar year and
shall be paid within 10 days following the last day of employment of the
Employee with the Corporation.

 

 

(f)

Payment of Awards. The payment of the Award shall be made in shares of Common
Stock. Except as may otherwise be provided in subparagraph 2(e), the payment of
an Award to an Employee who is not a Key Employee shall be made within 90 days
following the end of the Restricted Period. Notwithstanding anything in this
Agreement to the contrary, except in the event of death, the payment of an Award
to an Employee who is a Key Employee shall be made at the later of the first day
of the seventh month following the date of separation from service or the end of
the Restricted Period. A Key Employee is any Employee who meets the definition
of a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code and
the regulations promulgated thereunder.

 

 

(g)

Payment of Withholding Taxes. No shares of Common Stock, nor any cash payment,
may be delivered under this Award, unless prior to or simultaneously with such
issuance, the Employee or, in the event of his death, the person succeeding to
his rights hereunder, shall pay to the Corporation such amount as the
Corporation advises is required under applicable federal, state or local laws to
withhold and pay over to governmental taxing authorities by reason of the
delivery of such shares of Common Stock and any cash payment pursuant to this
Award. The Corporation may, in its discretion, withhold payment of required
withholding taxes with cash or shares of Common Stock which otherwise would be
delivered following the date of vesting of the Award under this paragraph 2.

 

3.

Nontransferability. Neither the Award nor the Employee’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Employee (i) by will, (ii) by the laws of descent and distribution or
(iii) pursuant to a designation by the Employee of a beneficiary or
beneficiaries, provided that no such designation shall be effective unless filed
with the Committee prior to the death of such Employee.

 

4.

Compliance with Law. No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Employee will not
constitute a violation of the Securities Act of 1933, as amended. As a condition
of this Award, the Employee shall, if requested by the Corporation, submit a
written statement in form satisfactory to counsel for the Corporation, to the
effect that any shares received under this Award shall be for investment and not
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended, and the Corporation shall have the right, in its
discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.

 

 


--------------------------------------------------------------------------------



 

The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained. The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.

 

The Employee is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Employee to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any. Neither Kimberly-Clark nor
its Affiliates will be responsible for obtaining any such approvals, licenses or
permits, or for making any such notices, nor will the Corporation nor its
Affiliates be liable for any fines or penalties the Employee may incur for
failure to obtain any required approvals, permits or licenses or to make any
required notices.

 

5.

No Right of Continued Employment. The granting of this Award does not confer
upon the Employee any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Employee whenever the interest of the Corporation or
its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Employee under this Award.

 

6.

Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 

7.

Inalienability of Benefits and Interest. This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Employee.

 

8.

Delaware Law to Govern. The Plan is governed by and subject to the laws of the
United States of America. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.

 

9.

Purchase of Common Stock. The Corporation and its Affiliates may, but shall not
be required to, purchase shares of Common Stock of the Corporation for purposes
of satisfying the requirements of this Award. The Corporation and its Affiliates
shall have no obligation to retain and shall have the unlimited right to sell or
otherwise deal with for their own account, any shares of common stock of the
Corporation purchased for satisfying the requirements of this Award.

 

 


--------------------------------------------------------------------------------



 

10.

Notices. Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Employee under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation's records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government.

 

11.

Changes in Capitalization. In the event there are any changes in the common
stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.

 

12.

Effect on Other Plans. All benefits under this Award shall constitute special
compensation and shall not affect the level of benefits provided to or received
by the Employee (or the Employee's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliates. This Award shall not
be construed to affect in any way the Employee's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.

 

13.

Discretionary Nature of Award. The grant of an Award is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future. Future grants, if any, will be at the
sole discretion of Kimberly-Clark, including, but not limited to, the timing of
any grant, the number of PRSUs and vesting provisions. The value of the Award is
an extraordinary item of compensation outside the scope of the Employee’s
employment contract, if any. As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

 

14.

Data Privacy. The Employee hereby authorizes their employer to furnish
Kimberly-Clark (and any agent of Kimberly-Clark administering the Plan or
providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Employee waives any data privacy rights such Employee might
otherwise have with respect to such information.

 

15.

Conflict with Plan. This Award is awarded pursuant to and subject to the Plan.
This Agreement is intended to supplement and carry out the terms of the Plan. It
is subject to all terms and provisions of the Plan and, in the event of a
conflict, the Plan shall prevail.

 

 


--------------------------------------------------------------------------------



 

16.

Successors. This Award shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.

 

17.

Amendments. The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the common stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended (including rule 16b-3
thereof).

 

18.

Defined Terms. Terms which are capitalized are defined herein or in the Plan and
have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 

 


--------------------------------------------------------------------------------



 

 

                                          
                                          
                                                          Attachment A-2

 

Performance Goal for Kimberly-Clark Corporation Performance Restricted Stock
Unit Awards Granted ________, ____

 

[Performance Goal as determined by Compensation Committee

at time of grant to be set forth on this Attachment A-2]

 

 

 


--------------------------------------------------------------------------------



 

 

 

Attachment B

 

KIMBERLY-CLARK CORPORATION

TIME-VESTED RESTRICTED SHARE UNIT

____ AWARD AGREEMENT

 

This Award, granted this ____ day of _____, ____, by Kimberly-Clark Corporation,
a Delaware corporation (hereinafter called the "Corporation"), subject to the
terms and conditions of the 2001 Equity Participation Plan (the “Plan”) and the
Award Agreement.

W I T N E S S E T H:

 

WHEREAS, the Corporation has adopted the 2001 Equity Participation Plan (the
"Plan") to encourage those employees who materially contribute, by managerial,
scientific or other innovative means, to the success of the Corporation or of an
Affiliate, to acquire an ownership interest in the Corporation, thereby
increasing their motivation for and interest in the Corporation's or the
Affiliate's long-term success;

 

NOW, THEREFORE, it is agreed as follows:

 

1.

Number of Share Units Granted. The Corporation hereby grants to the Employee the
right to receive the number of Time-Vested Restricted Share Units of the $1.25
par value common stock of the Corporation set forth in the Award Agreement,
subject to the terms, conditions and restrictions set forth herein and in the
Plan.

 

 

2.

Transferability Restrictions.

 

(a)           Restricted Period. During the Restricted Period, the Employee may
not sell, assign, transfer, or otherwise dispose of, or mortgage, pledge or
otherwise encumber the Award. The Restricted Share Units shall be subject to
forfeiture until the Employee becomes vested in such Award according to the
schedule set forth in the Award Agreement.

 

The Restricted Period shall begin on the date of the granting of this Award, and
shall end upon the vesting of the Award according to the schedule set forth in
the Award Agreement. Holders of Awards shall have none of the rights of a
shareholder with respect to such shares including, but not limited to, any right
to receive dividends in cash or other property or other distribution or rights
in respect of such shares except as otherwise provided in this Agreement, nor to
vote such shares as the record owner thereof.

 

 


--------------------------------------------------------------------------------



 

 

During the Restricted Period, the Employee will be paid in cash within 60 days
an amount equal to any dividends and other distributions which would have been
paid on shares of Common Stock, based on the Restricted Share Units granted
under this Award. The amount equal to any dividends and other distributions on
the Award shall be paid to the Employee within sixty days of when dividends are
paid by the Corporation with respect to its outstanding shares of Common Stock.
In the case of dividends paid in property other than cash, the amount of the
dividend shall be deemed to be the fair market value of the property at the time
of the payment of the dividend, as determined in good faith by the Corporation.
The Corporation shall not be required to segregate any cash or other property of
the Corporation. Any amounts which become payable to an Employee shall be paid
from the general assets of the Corporation.

 

 

(b)

Termination of Employment. Employee shall forfeit any unvested Award upon
termination of employment unless such termination (i) is due to a Qualified
Termination of Employment, or (ii) if more than six months after the date of
grant, due to death, Retirement, Total and Permanent Disability, or the shutdown
or divestiture of a business unit. An authorized leave of absence shall not be
deemed to be a termination of employment. A termination of employment with the
Corporation or an Affiliate to accept immediate reemployment with the
Corporation or an Affiliate likewise shall not be deemed to be a termination of
employment.

 

 

(c)

Death, Retirement, or Total and Permanent Disability. In the event that more
than six months after the date of grant the Employee’s termination of employment
is due to death or Total and Permanent Disability, it shall result in pro rata
vesting, as determined by the Committee, and the number of shares that are
considered to vest shall be prorated for the number of full months of employment
during the Restricted Period prior to the Participant’s termination of
employment, and shall be paid within 90 days following the Participant’s
termination of employment. In the event that more than six months after the date
of grant the Employee’s termination of employment is due to Retirement it shall
result in 100% vesting of the Award at the end of the Restricted Period, and
such Award shall be paid within 90 days following such termination of
employment.

 

 

(d)

Shutdown or Divestiture. In the event that more than six months after the date
of grant the Employee’s termination of employment is due to the shutdown or
divestiture of the Corporation’s or its Affiliate’s business it shall result in
pro rata vesting, as determined by the Committee, and the number of shares that
are considered to vest shall be determined at the end of the Restricted Period,
prorated for the number of full years of employment during the Restricted Period
prior to the Participant’s termination of employment, and shall be paid within
90 days following the end of the Restricted Period.

 

 

(e)

Qualified Termination of Employment. In the event of a Qualified Termination of
Employment all restrictions will lapse and the shares will become fully vested
and shall be paid within 10 days following the last day of employment of the
Employee with the Corporation.

 

 


--------------------------------------------------------------------------------



 

 

(f)

Payment of Awards. The payment of the Award shall be made in shares of Common
Stock. Except as may otherwise be provided in subparagraph 2(e), the payment of
an Award to an Employee who is not a Key Employee shall be made within 90 days
following the date of vesting of the Award under the previous subparagraphs.
Notwithstanding anything in this Agreement to the contrary, except in the event
of death, the payment of an Award to an Employee who is a Key Employee shall be
made at the first day of the seventh month following the date of separation from
service. A Key Employee is any Employee who meets the definition of a specified
employee as defined in Section 409A(a)(2)(B)(i) of the Code and the regulations
promulgated thereunder.

 

 

(g)

Payment of Withholding Taxes. No shares of Common Stock, nor any cash payment,
may be delivered under this Award, unless prior to or simultaneously with such
issuance, the Employee or, in the event of his death, the person succeeding to
his rights hereunder, shall pay to the Corporation such amount as the
Corporation advises is required under applicable federal, state or local laws to
withhold and pay over to governmental taxing authorities by reason of the
delivery of such shares of Common Stock and any cash payment pursuant to this
Award. The Corporation may, in its discretion, withhold payment of required
withholding taxes with cash or shares of Common Stock which otherwise would be
delivered following the date of vesting of the Award under this paragraph 2.

 

3.

Nontransferability. Neither the Award nor the Employee’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Employee (i) by will, (ii) by the laws of descent and distribution or
(iii) pursuant to a designation by the Employee of a beneficiary or
beneficiaries, provided that no such designation shall be effective unless filed
with the Committee prior to the death of such Employee.

 

4.

Compliance with Law. No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Employee will not
constitute a violation of the Securities Act of 1933, as amended. As a condition
of this Award, the Employee shall, if requested by the Corporation, submit a
written statement in form satisfactory to counsel for the Corporation, to the
effect that any shares received under this Award shall be for investment and not
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended, and the Corporation shall have the right, in its
discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.

 

The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained. The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.

 

 


--------------------------------------------------------------------------------



 

The Employee is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Employee to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any. Neither Kimberly-Clark nor
its Affiliates will be responsible for obtaining any such approvals, licenses or
permits, or for making any such notices, nor will the Corporation nor its
Affiliates be liable for any fines or penalties the Employee may incur for
failure to obtain any required approvals, permits or licenses or to make any
required notices.

 

5.

No Right of Continued Employment. The granting of this Award does not confer
upon the Employee any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Employee whenever the interest of the Corporation or
its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Employee under this Award.

 

6.

Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 

7.

Inalienability of Benefits and Interest. This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Employee.

 

8.

Delaware Law to Govern. The Plan is governed by and subject to the laws of the
United States of America. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.

 

9.

Purchase of Common Stock. The Corporation and its Affiliates may, but shall not
be required to, purchase shares of Common Stock of the Corporation for purposes
of satisfying the requirements of this Award. The Corporation and its Affiliates
shall have no obligation to retain and shall have the unlimited right to sell or
otherwise deal with for their own account, any shares of common stock of the
Corporation purchased for satisfying the requirements of this Award.

 

10.

Notices. Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Employee under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation's records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government.

 

 


--------------------------------------------------------------------------------



 

11.

Changes in Capitalization. In the event there are any changes in the common
stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.

 

12.

Effect on Other Plans. All benefits under this Award shall constitute special
compensation and shall not affect the level of benefits provided to or received
by the Employee (or the Employee's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate. This Award shall not
be construed to affect in any way the Employee's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.

 

13.

Discretionary Nature of Award. The grant of an Award is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future. Future grants, if any, will be at the
sole discretion of Kimberly-Clark, including, but not limited to, the timing of
any grant, the number of Restricted Share Units and vesting provisions. The
value of the Award is an extraordinary item of compensation outside the scope of
the Employee’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

 

14.

Data Privacy. The Employee hereby authorizes their employer to furnish
Kimberly-Clark (and any agent of Kimberly-Clark administering the Plan or
providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Employee waives any data privacy rights such Employee might
otherwise have with respect to such information.

 

15.

Conflict with Plan. This Award is awarded pursuant to and subject to the Plan.
This Agreement is intended to supplement and carry out the terms of the Plan. It
is subject to all terms and provisions of the Plan and, in the event of a
conflict, the Plan shall prevail.

 

16.

Successors. This Award shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.

 

17.

Amendments. The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the common stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended (including rule 16b-3
thereof).

 

 


--------------------------------------------------------------------------------



 

18.

Defined Terms. Terms which are capitalized are defined herein or in the Plan and
have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 

 


--------------------------------------------------------------------------------



 

 

 

Attachment C

 

KIMBERLY-CLARK CORPORATION

OPTION AWARD

____ AWARD AGREEMENT

 

 

This Award, granted this ____ day of _____, ____, by Kimberly-Clark Corporation,
a Delaware corporation (hereinafter called the "Corporation"), subject to the
terms and conditions of the 2001 Equity Participation Plan (the “Plan”) and the
Award Agreement.

W I T N E S S E T H:

 

WHEREAS, the Corporation has adopted the 2001 Equity Participation Plan (the
"Plan") to encourage those employees who materially contribute, by managerial,
scientific or other innovative means, to the success of the Corporation or of an
Affiliate, to acquire an ownership interest in the Corporation, thereby
increasing their motivation for and interest in the Corporation's or the
Affiliate's long-term success;

 

NOW, THEREFORE, it is agreed as follows:

 

1.

Number of Shares Optioned; Option Price. The Corporation grants to the Employee
the right and option to purchase in his own name, on the terms and conditions
hereinafter set forth, all or any part of an aggregate of the number of shares
of the $1.25 par value common stock of the Corporation, and at the purchase
price per share, set forth in the Award Agreement. This option shall not be an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the "Code").

 

 

2.

Exercise of Option.

 

 

(a)

Limitations on Exercise. This option shall be subject to forfeiture until the
Employee becomes vested in such Awards according to the schedule set forth in
the Award Agreement. This option shall not be exercisable until at least one
year has expired after the granting of this option, during which time the
Employee shall have been in the continuous employ of the Corporation or an
Affiliate; provided, however, that the option shall become exercisable
immediately in the event of a Qualified Termination of Employment of a
Participant, without regard to the limitations set forth below in this
subsection. Provided, however, that if the Employee's employment is terminated
for any reason other than death, Retirement, or Total and Permanent Disability,
this option shall only be exercisable for three months following such
termination and only for the number of shares which were exercisable on the date
of such termination. In no event, however, may this option be exercised more
than ten (10) years after the date of its grant.

 

 


--------------------------------------------------------------------------------



 

 

The above provisions of Section 2(a) notwithstanding, to the extent provided by
rules of the Committee referred to in the Plan (hereinafter referred to as the
"Committee"), this option is not exercisable during any period during which the
Employee's right to make deposits to the Kimberly-Clark Corporation Salaried
Employees Incentive Investment Plan is suspended pursuant to a provision of such
plan or rules adopted thereunder to comply with regulations regarding hardship
withdrawals promulgated by the Internal Revenue Service.

 

A leave of absence shall not be deemed to be a termination of employment. A
termination of employment with the Corporation or an Affiliate to accept
immediate reemployment with the Corporation or an Affiliate likewise shall not
be deemed to be a termination of employment.

 

 

(b)

Exercise after Death, Retirement, or Disability. If the Employee dies, Retires
or becomes Totally and Permanently Disabled without having exercised this option
in full, the remaining portion of this option, determined without regard to the
limitations in subsection 2(a), may be exercised within the earlier of (i) three
years from the date of death or Total and Permanent Disability or five years
from the date of Retirement, as the case may be, or (ii) the remaining period of
this option. In the case of an Employee who dies, this option may be exercised
by the person or persons to whom the Employee's rights under this option shall
pass by will or by applicable law or, if no such person has such rights, by his
executor or administrator. "Retirement" means termination of employment on or
after the date the Participant has attained age 55.

 

 

(c)

Method of Exercise. This option shall be exercised by delivering to the
Corporation, at the office of the Treasurer located at the World Headquarters,
written notice of the number of shares with respect to which option rights are
being exercised and by paying in full the option price of the shares at the time
being acquired. Payment may be made in cash, a check payable to the Corporation,
or in shares of the Corporation's common stock transferable to the Corporation
and having a fair market value on the transfer date equal to the amount payable
to the Corporation. The date of exercise shall be deemed to be the date the
Corporation receives the written notice and payment for the shares being
purchased. The Employee shall have none of the rights of a stockholder with
respect to shares covered by such options until the Employee becomes record
holder of such shares.

 

 

(d)

Payment of Withholding Taxes. No shares of common stock may be purchased under
this option, unless prior to or simultaneously with such purchase, (i) the
Participant, (ii) in the event of his death, the person succeeding to his rights
hereunder or, (iii) in the event of a transfer of an option under Section 8
hereof, either the Participant, the Immediate Family Members or the entity
succeeding to his rights hereunder, shall pay to the Corporation such amount as
the Corporation advises is required under applicable federal, state or local
laws to withhold and pay over to governmental taxing authorities by reason of
the purchase of such shares of common stock pursuant to this option. Other than
a purchase of shares pursuant to an option which had previously been transferred
under Section 8 hereof, payment of required

 

 


--------------------------------------------------------------------------------



 

withholding taxes may be made with shares of the Corporation's common stock
which otherwise would be distributable upon exercise of the option, pursuant to
the rules of the Committee.

 

3.

Nontransferability. Except as may otherwise be provided under Section 8 hereof,
this option shall be transferable only by will or by the laws of descent and
distribution, and during the Employee's lifetime shall be exercisable only by
him.

 

4.

Compliance with Law. No shares of common stock may be purchased under this
option, unless prior to the purchase thereof, the Corporation shall have
received an opinion of counsel to the effect that the issuance and sale of such
shares by the Corporation to the Employee will not constitute a violation of the
Securities Act of 1933, as amended. As a condition of exercise, the Employee
shall, if requested by the Corporation, submit a written statement in form
satisfactory to counsel for the Corporation, to the effect that any shares of
common stock purchased upon exercise of this option will be purchased for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended, and the Corporation shall have the
right, in its discretion, to cause the certificates representing shares of
common stock purchased hereunder to be appropriately legended to refer to such
undertaking or to any legal restrictions imposed upon the transferability
thereof by reason of such undertaking.

 

The option granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the option or the delivery or purchase of shares thereunder, such
option may not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained. The Corporation agrees to use its best efforts to obtain any such
requisite listing, registration, qualification, consent or approval.

 

5.

No Right of Continued Employment. The granting of this option does not confer
upon the Employee any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Employee whenever the interest of the Corporation or
its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Employee under this option.

 

6.

Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this option shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 

7.

Modification of Awards. The Committee may in its sole and absolute discretion,
by written notice to the Employee, limit the period in which this option may be
exercised to a period ending at least three months following the date of such
notice, and/or limit or eliminate the number of shares subject to option after a
period ending at least three months following the date of such notice.

 

 


--------------------------------------------------------------------------------



 

8.

Inalienability of Benefits and Interest. This option and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Employee.

 

9.

Delaware Law to Govern. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this option
shall be determined in accordance with the laws of the State of Delaware.

 

10.

Purchase of Common Stock. The Corporation and its Affiliates may, but shall not
be required to, purchase shares of common stock of the Corporation for purposes
of satisfying the requirements of this option. The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of common stock
of the Corporation purchased for satisfying the requirements of this option.

 

11.

Notices. Any notice to be given to the Corporation under this option shall be
addressed to the Corporation in care of its Treasurer located at the World
Headquarters, and any notice to be given to the Employee under the terms of this
option may be addressed to him at his address as it appears on the Corporation's
records, or at such other address as either party may hereafter designate in
writing to the other. Any such notice shall be deemed to have been duly given if
and when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, registered and deposited, postage and registry fee prepaid, in a post
office or branch post office regularly maintained by the United States
Government.

 

12.

Changes in Capitalization. In the event there are any changes in the common
stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares and the option price
per share of stock subject to this option, and (b) such other provisions of this
option as may be necessary and equitable to carry out the foregoing purposes,
provided, however that no such adjustment or change may be made to the extent
that such adjustment or change will result in the disallowance of a deduction to
the Corporation under section 162(m) of the Code or any successor section.

 

13.

Effect on Other Plans. All benefits under this option shall constitute special
compensation and shall not affect the level of benefits provided to or received
by the Employee (or the Employee's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliates. This option shall not
be construed to affect in any way the Employee's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.

 

14.

Successors. This option shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.

 

 


--------------------------------------------------------------------------------



 

15.

Amendments. The Committee may at any time alter or amend this option to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the common stock or any other security of the Corporation is listed, (3)
permitted under applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended (including rule 16b-3 thereof),
and (4) that such action would not result in the disallowance of a deduction to
the Corporation under section 162(m) of the Code or any successor section
(including the rules and regulations promulgated thereunder). Notwithstanding
anything to the contrary contained herein, the Committee may not take any action
that would result in any amount payable under this option qualifying as
"applicable employee remuneration" as so defined for purposes of section 162(m)
of the Code.

 

16.

Defined Terms. Terms which are capitalized are defined herein or in the Plan and
have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

 